11TH COURT OF APPEALS
                                     EASTLAND, TEXAS
                                        JUDGMENT

In the interest of S.D.S., a child,              * From the County Court at Law
                                                   No. 2 of Ector County,
                                                   Trial Court No. CC2-3179-PC.

No. 11-13-00250-CV                               * February 6, 2014

                                                 * Memorandum Opinion by Bailey, J.
                                                   (Panel consists of: Wright, C.J.,
                                                   Willson, J., and Bailey, J.)

       This court has inspected the record in this cause and concludes that there is no
error in the order below. Therefore, in accordance with this court=s opinion, the order
of the trial court is in all things affirmed.